Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert A. Cuffee appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) civil rights complaint for failing to pay the filing fee. On appeal, we confine our review to the issues raised in the Appellant’s Brief, see 4th Cir. R. 34(b), and Cuffee’s brief alleges no error committed by the district court. Accordingly, we affirm the order of the district court. See Cuffee v. Johnson, No. 2:07-cv-00091-RGD (E.D.Va. Apr. 30, 2009). We further deny Cuffee’s motion for summary judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.